DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/22 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claims in the prior office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2019/0094981 to Bradski et al.
Applicant has amended the independent claim to define the input light source location and arguments presented relate to this amendment. Examiner agrees with the arguments as the prior art does not have a side input source. However, such a source location is common in the art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0094981 to Bradski et al.
Bradski discloses in the abstract and figure 6A, a light guide optical element comprising: 
A transparent light guide body (124) with two opposing surfaces (138 side and 139 side) facing each other and the light body further comprising: 
A first inclined surface (128) extending from a first to second surface forming an angle and the geometric center is spaced from a side surface at a distance; and 
A second inclined surface (128) also inclined, forming an angle and spaced apart as disclosed for the “first inclined surface”; 
Wherein a side surface (input side from element 142) is configured as a light receiving surface to receive an input light enters it is partially reflected form an output light (paragraph 234 describes the partial reflection to transmit incoming light).
As to claim 2, the first and second angles are equal (figure 6A). 
As to claims 3 and 6, the surfaces are reflective (paragraph 234).
As to claim 4, a third inclined surface (130) is disclosed. Spacing can be altered in different alignments are showin in figures 5B-5H (paragraph 235).
As to claim 5, the angles are equal (figure 6A). 
As to claim 7, the reflective characteristics of each surface may be altered (paragraph 235).
As to claim 8, an additional lens layer is disclosed on both the first and second surfaces in figure 6A.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883